    Case 4:19-cr-00832 Document 108 Filed on 05/28/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                Case Number: 4:19−cr−00832

Steven O Bryant



                                Notice of Resetting

A proceeding has been reset in this case as to Steven O Bryant as set forth below.

BEFORE:
Judge George C Hanks, Jr
LOCATION:
by video


DATE: 6/1/2021
TIME: 10:30 AM
TYPE OF PROCEEDING: Re−Arraignment Hearing

https://www.zoomgov.com/j/1612853116?pwd=M2tTV1JISnBncFRlRTFzYmtrMGQzQT09
Meeting ID: 161 285 3116
Passcode: 360377


Date: May 28, 2021                                           Nathan Ochsner, Clerk
